                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    LISA SHERMAN, ET AL.                                        CIVIL ACTION

    VERSUS                                                      NO: 17-4061

    LUKE IRWIN, ET AL.                                          SECTION: “J”(2)


                                 ORDER AND REASONS

        Before the Court is a Partial Rule 12(b)(6) Motion to Dismiss (Rec. Doc. 32)

filed jointly by the former chief of the Slidell Police Department, Randy Smith, and

the City of Slidell (collectively, the “Defendants”). This Court ruled on the Defendants’

prior motion to dismiss (Rec. Doc. 12) in July of 2018. (Rec. Doc. 27). After Plaintiffs

filed an amended complaint (Rec. Doc. 31), former Chief Smith and the City filed the

instant Motion. Ms. Sherman filed an opposition (Rec. Doc. 35), to which the

Defendants replied (Rec. Doc. 39). Having considered the Motion and legal

memoranda, the record, and the applicable law, the Court finds that the Motion

should be GRANTED IN PART and DENIED IN PART.

                   FACTS AND PROCEDURAL BACKGROUND

        In addition to dismissing most of the Plaintiffs’ claims without prejudice, this

Court’s July order and reasons also granted the motion for a more definite statement

filed by another defendant in the case, Officer Luke Irwin of the Slidell Police

Department. 1 In accordance with the Court’s order, Plaintiffs filed a supplemental



1 Officer Irwin has filed a separate motion to dismiss (Rec. Doc. 44), but that motion is not yet
submitted before the Court and the Court takes no consideration of it in issuing this Order.

                                               1
and amending complaint. 2 Whereas the Plaintiffs’ original complaint sketched out

only the most basic picture of the abusive relationship Ms. Sherman alleges Officer

Irwin maintained with her, the supplemental complaint adds several pages

describing Officer Irwin’s sexual assaults in great detail. Ms. Sherman alleges that,

beginning in February of 2015, Officer Irwin used various threats—both express and

implied—to coerce her into having sex with him on multiple occasions. On other

occasions Officer Irwin allegedly relied on physical force.

       For example, Plaintiff alleges that in February of 2015, after she told Officer

Irwin that she did not want to carry on a sexual relationship with him, he replied

that she “had no choice in the matter.” 3 He later threatened that it would be easy to

place cocaine in someone’s gas tank and have them pulled over and that people can

be made to disappear. 4 Ms. Sherman alleges that in April of 2015, Officer Irwin

threatened to use his power as an officer of the Slidell Police Department to have Ms.

Sherman and another woman arrested if they did not engage in sexual acts with him. 5

Ms. Sherman claims that Officer Irwin arrived at her home and arranged for another

victim, R.W., to come to her house. Officer Irwin had her undress and he “ultimately

penetrated Ms. Sherman and had R.W. fondle [Ms. Sherman].” 6 He then reminded

the women that he had the power to send them to jail with a single phone call. 7


2 After the amended complaint was filed, Plaintiffs’ counsel motioned to withdraw as Randy Sherman’s
attorney. (Rec. Doc. 36). The Court granted the motion and ordered Randy Sherman to give the Court
notice of whether he intended to proceed pro se or with new counsel. (Rec. Doc. 40). Randy Sherman
failed to give any notice, so the Court considers Randy Sherman to be proceeding pro se.
3 (Rec. Doc. 31 at 2).
4 (Rec. Doc. 31 at 2).
5 (Rec. Doc. 31 3-4).
6 (Rec. Doc. 31 at 4).
7 (Rec. Doc. 31 at 4).


                                                 2
        Ms. Sherman also gives some specificity to her allegation that “Chief Smith . .

. knew or should have known of Officer Irwin’s coercion and intimidation of Ms.

Sherman under color of state law.” 8 Ms. Sherman claims that she met with Chief

Smith in April of 2015 at a Starbucks to talk to him about Officer Irwin. She says

that Chief Smith brushed off her concerns as being a private matter that did not

involve him. 9

        Ms. Sherman avers Officer Irwin’s sexual assaults continued after this

conversation with former Chief Smith. On May 5, 2015, Officer Irwin allegedly forced

Ms. Sherman to perform oral sex on him as “punishment” for not going along with an

attempt to cover-up his conduct. 10 He did so while in uniform and in his department

vehicle. Ms. Sherman also alleges that Officer Irwin raped her inside of his

department vehicle in June of 2015. On that occasion, Officer Irwin allegedly coerced

Ms. Sherman into his car by threatening her probation and her custody of her

children. 11 Ms. Sherman alleges that upon reaching a dark parking lot, Officer Irwin

drew his service weapon and placed it close to her head. When she protested she did

not want to have sex with him, Officer Irwin forced her to do so by making her afraid

for her life. 12

        Ms. Sherman claims that in December of 2015, she spoke with former Chief

Smith and questioned whether he had told Officer Irwin to leave her alone. 13 Former



8 (Rec. Doc. 1 at 3).
9 (Rec. Doc. 31 at 3).
10 (Rec. Doc. 31 at 5).
11 (Rec. Doc. 31 at 5).
12 (Rec. Doc. 31 at 6).
13 (Rec. Doc. 31 at 6-7).


                                           3
Chief Smith allegedly replied that the matter did not involve him and told Ms.

Sherman to leave him alone. Ms. Sherman avers that Chief Smith approached her in

January of 2016 at a parade to ask if the situation between her and Officer Irwin was

ongoing. 14 Ms. Sherman alleges that she told Chief Smith she would be filing a formal

complaint with the department and that Chief Smith responded aggressively that he

would not consider the matter, noting it might interfere with the St. Tammany Parish

Sheriff election. Again, Ms. Sherman is not explicit in what she alleges she told Chief

Smith, but elsewhere in the complaint she does claim that Chief Smith had “actual

knowledge of Officer Irwin’s actions.” 15

        Ms. Sherman alleges that the last sexual assault occurred on May 5, 2016. 16

On that date, Officer Irwin allegedly called Ms. Sherman and told her that he had

informed his wife and his superiors about their relationship. 17 Officer Irwin said that

Ms. Sherman needed to take a ride with him so that he could tell her what to say if

she was approached by his superior. Ms. Sherman said she did not want to go—she

had no one to watch her children—but she relented when “Officer Irwin’s voice

changed and he said Lisa this is my career get in the truck.” 18

        Ms. Sherman agreed to go for a ride with Officer Irwin. She put her youngest

child to bed and then walked outside to get in Officer Irwin’s SUV. She alleges that

Officer Irwin then drove them through her neighborhood and down a service road. 19



14 (Rec. Doc. 31 at 7).
15 (Rec. Doc. 31 at 10).
16 (Rec. Doc. 31 at 8).
17 (Rec. Doc. 31 at 8).
18 (Rec. Doc. 31 at 8).
19 (Rec. Doc. 31 at 9).


                                            4
Officer Irwin told Ms. Sherman that if anyone approached her she should not mention

anything. Ms. Sherman agreed. Ms. Sherman claims that “Officer Irwin said that she

had betrayed him once and not to let it happen again.” 20 Ms. Sherman alleges that

Officer Irwin then drove to a secluded area and sexually assaulted her yet again:

        Officer Irwin drove all the way to the back of a road where he said he
        needed stress relief. He wanted Ms. Sherman to perform oral sex on him.
        Ms. Sherman told him no[,] but Officer Irwin grabbed her, pulled her
        closer to him and said hurry up I have no time for your (expletive
        deleted). Oral sex was performed[,] and Officer Irwin had his hand in
        Ms. Sherman’s shorts which he then moved up to her breasts rubbing
        them[.] Officer Irwin had on his SPD shield with his necklace attached
        to it. His gun was on the center of [the] floor board of the black SUV. 21

        In sum, Ms. Sherman claims that Officer Irwin used his position as an officer

of the Slidell Police Department to keep Ms. Sherman in a non-consensual sexual

relationship with him. “Chief Smith could have ended Officer Irwin’s predation but

declined to do so or to properly investigate the situation.” 22

                                 LEGAL STANDARD

        Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).




20 (Rec. Doc. 31 at 9).
21 (Rec. Doc. 31 at 9).
22 (Rec. Doc. 31 at 10).


                                            5
      “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.

                                    DISCUSSION

      I.     PLAINTIFF’S OFFICIAL CAPACITY SUIT            AGAINST   CHIEF SMITH IS
             DUPLICATIVE

      The Court understands Plaintiffs’ complaint to assert claims against Chief

Smith in his official and individual capacities. “Because official capacity suits are

really suits against the governmental entity, [Plaintiff’s] attempt to hold [former

Chief Smith] liable for failing to train and supervise, if in his official capacity, is

subsumed within her identical claim against [the City].” Goodman v. Harris Cty., 571

                                           6
F.3d 388, 396 (5th Cir. 2009); see also Brandon v. Holt, 469 U.S. 464, 471–72 (1985).

Therefore, Plaintiff’s official capacity suit against Chief Smith shall be dismissed as

duplicative.

       II.     PRESCRIPTION OF PLAINTIFF’S § 1983 CLAIMS

       Ms. Sherman brings claims against former Chief Smith and the City pursuant

to § 1983 for their failure to adequately train and supervise Officer Irwin. The Court

granted the Defendants’ prior motion to dismiss in part on the ground that the

majority of the alleged conduct occurred prior outside of the applicable limitations

period. 23 Defendants renew their request for dismissal on Plaintiff’s claims for

conduct occurring before April 26, 2016. The Court grants this request for the reasons

stated in the Court’s previous order. 24 Applying Louisiana’s 1-year general

limitations period, 25 Defendants cannot be held liable under § 1983 for conduct

occurring before April 26, 2016. See King-White v. Humble Indep. Sch. Dist., 803 F.3d

754, 761 (5th Cir. 2015) (finding a state’s general personal injury limitations period

is borrowed, rather than the specific limitations period for sexual assault). Notably

however, one sexual assault—the one occurring on May 5, 2016—supports a §1983

claim that is not time-barred.

       Nevertheless, Defendants now argue that because Plaintiff’s alleged

confrontations with former Chief Smith occurred before April 26, 2016, the alleged




23 (Rec. Doc. 27 at 6-11).
24  Although Plaintiffs raised the continuing violations doctrine in their previous pleadings, that
argument has now been abandoned.
25 La. Civ. Code art. 3492.


                                                7
acts of failing to train or supervise also occurred outside the limitations period. 26 This

argument fails for the reasons discussed in the Court’s previous order. First, every

sexual assault Ms. Sherman suffered was a discrete, identifiable injury, giving rise

to its own cause of action. See Nat’ R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114

(2002). That is why the Court rejected Plaintiff’s suggestion that she enjoys the

benefit of tolling by function of the continuing violations doctrine. 27 Second, “the

limitations period begins to run the moment the plaintiff becomes aware that he has

suffered an injury or has sufficient information to know that he has been injured.”

King-White, 803 F.3d at 762 (quoting Spotts v. United States, 613 F.3d 559, 574 (5th

Cir. 2010)). Ms. Sherman was injured when she was sexually assaulted on May 5,

2016. Although she could have sued the City or Chief Smith pursuant to § 1983 for

her other injuries before that date, she could not sue for that last sexual assault until

she was subjected to it. Id. Ms. Sherman had a year after this final injury to file suit

pursuant to § 1983, no matter the defendant, or whether she alleged it was action or

inaction that caused her injury. Id. Thus, Ms. Sherman has a § 1983 claim against

the Defendants that is not time-barred.

          III.     MS. SHERMAN’S § 1983 CLAIMS AGAINST CHIEF SMITH INDIVIDUALLY

          Although the Court dismissed Ms. Sherman’s claims against Chief Smith in

his official capacity, the Court must still consider Plaintiff’s individual §1983 claim

against him. To succeed on a failure to supervise or train claim, a plaintiff must be

able to demonstrate: “(1) the supervisor either failed to supervise or train the


26   (Rec. Doc. 39 at 3).
27   (Rec. Doc. 27 at 9-11).

                                            8
subordinate official; (2) a causal link exists between the failure to train or supervise

and the violation of plaintiff’s rights; and (3) the failure to train or supervise amounts

to deliberate indifference.” Goodman, 571 F.3d at 395-96 (quoting Smith v.

Brenoettsy, 158 F.3d 908, 911–12 (5th Cir. 1998)). “Deliberate indifference,” defined

by the Supreme Court as a “conscious disregard for the consequences of their action,”

can be demonstrated by showing a supervisor’s “continued adherence to an approach

that they know or should know has failed to prevent tortious conduct by employees.”

Rivera v. Bonner, 691 F. App'x 234, 240 (5th Cir. 2017) (quoting Bd. of Cty. Comm'rs

of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 407 (1997)).

      To succeed on this third and most difficult prong, “a plaintiff usually must

demonstrate a pattern of violations and that the inadequacy of the training” or

supervision is “obvious and obviously likely to result in a constitutional violation.” Id.

(quoting Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003)). However, Ms. Sherman

invokes the single-incident exception adopted by the Fifth Circuit in Brown v. Bryan

County, 219 F.3d 450 (5th Cir. 2000). Under that exception, a plaintiff “may establish

deliberate indifference by showing a single incident with proof of the possibility of

recurring situations that present an obvious potential for violation of constitutional

rights, such that it should have been apparent to the policymaker that a

constitutional violation was the highly predictable consequence of a particular policy

or failure to train.” Littell v. Houston Indep. Sch. Dist., 894 F.3d 616, 624 (5th Cir.

2018) (citation omitted).




                                            9
      Ms. Sherman alleges in her well-pleaded complaint that former Chief Smith

had actual knowledge—from her multiple and direct confrontations with the Chief—

that Officer Irwin was using his authority as a police officer, as well as the physical

implements of his office, to sexually dominate a citizen of his jurisdiction. Ms.

Sherman alleges that Chief Smith’s response to learning of this conduct on the part

of his employee was to shrug off Plaintiff’s victimization as a personal problem.

Assuming Plaintiff’s allegations are true, is difficult to imagine what constitutes

“deliberate indifference” if this does not. There’s no need to resort to the single-

incident exception in this case—although the Court believes that reference to even

one of the sexual assaults described in this case would be sufficient to satisfy the

exception. C.f. Bryan Cty., 219 F.3d at 458, 462 (finding county liable under single-

incident exception for failing to provide any training or supervision to an

inexperienced deputy).

      Where a plaintiff alleges that her harm resulted from a supervisor’s failure to

train, supervise, or discipline a specific employee, a plaintiff can succeed by showing

that the supervisor was on notice because of a pattern of similar violations by that

employee. See Estate of Davis ex rel. McCully v. City of N. Richland Hills, 406 F.3d

375, 383 (5th Cir. 2005) (finding that the pattern must consist not merely of “bad

acts” but of “similar incidents in which . . . citizens were injured”). Here, Ms. Sherman

alleges that she was sexually assaulted multiple times by Officer Irwin before she

was sexually assaulted again on May 5, 2016. Not only did Officer Irwin allegedly

commit the same crime each time, the assaults appear to have unfolded in a very



                                           10
similar fashion. 28 For this reason it appears that the sexual assault occurring within

the applicable limitations period was the “highly predictable consequence” of former

Chief Smith’s failure to take any disciplinary action against Officer Irwin after

learning of his prior acts of sexual misconduct against Ms. Sherman. Id. at 386.

       Defendants opine that Ms. Sherman fails to point to any unconstitutional

policy that former Chief Smith applied in this case. First, the Court infers Plaintiffs’

complaint to allege that it was Chief Smith’s unconstitutional “policy” to not

supervise Officer Irwin at all. Although the issue will necessarily be more developed

at summary judgment and at trial, the Court accepts the premise at this stage that

police supervisors must provide minimal supervision of their officers, who are armed

and have powers to manifest bodily control over citizens. See Bryan Cty., 219 F.3d at

462 n. 13.

       Second, Ms. Sherman explicitly alleges that Defendants “had an inadequate

policy for dealing with abuse/misuses of SPD authority.” 29 This allegation bears a

close resemblance to what was alleged in Drake v. City of Haltom City, 106 F. App'x

897, 899 (5th Cir. 2004) (per curiam). In Drake the Fifth Circuit overturned an order

dismissing prisoners’ §1983 claims against a city for the city’s failure to institute

adequate training and/or supervision of its jailers. Id. The prisoners claimed that the

city’s failure resulted in a jailer sexually assaulting the prisoners while they were

locked in the city jail. Id. “[A] municipality is subject to § 1983 liability when the


28 According to Ms. Sherman, Officer Irwin’s “M.O.” was to coerce Ms. Sherman into a car with threats
of abusing police power before using physical violence, or the threat of violence, to gain sexual
gratification.
29 (Rec. Doc. 31 at 10).


                                                 11
municipality's policies regarding employee training and/or supervision were

obviously inadequate, and the resulting lack of training and/or supervision was likely

to (and actually did) lead to a constitutional violation.” Id. At the dismissal stage the

Fifth Circuit found itself “unwilling to say, at this point, that it is not obvious that

male jailers who receive no training and who are left virtually unsupervised might

abuse female detainees.” Id. at 900.

        Although jailors wield control over a particularly vulnerable population,

nothing in the Drake opinion suggests its reasoning is limited to a single context.30

In any case, Drake seems particularly applicable to this case because Officer Irwin

allegedly used threats of state action—such as having Plaintiff’s probation or the

custody of her children revoked—to gain sexual control over someone within his

power. Accepting Plaintiffs’ well-pleaded allegations as true—as this Court must on

a 12(b)(6) motion—the Court is similarly unwilling to say that former Chief Smith’s

inaction did not cause Plaintiff’s injuries. 31

        IV.     MS. SHERMAN’S § 1983 CLAIMS AGAINST THE CITY

        In her amended complaint, Ms. Sherman alleges that City was deliberately

indifferent “through Chief Smith . . . the highest ranking member of the SPD.” The




30 Indeed, district courts have tended to apply Drake in a variety of circumstances. See, e.g., Spence v.
City of Dallas, No. 3:04-CV-1387-B, 2006 WL 8437532, at *2 (N.D. Tex. Mar. 17, 2006) (declining to
dismiss claims against city for failure to adequately train officers regarding excessive force), Jones v.
City of San Antonio, No. SA-14-CA-328FB (HJB), 2016 WL 9453789 at * 9 (W.D. Tex. Dec. 29, 2016)
(finding a reasonable jury could conclude that police department had failed to supervise or reasonably
discipline officer whom the city suspended for 45 days, but did not terminate, for being severely
intoxicated on duty and generally disruptive).
31 It bears mention that Plaintiff’s allegations of indifference are more egregious than those of Drake.

The allegation is not merely that Defendants failed completely to supervise for the abuse of power or
to train against its misuse, but that Chief Smith willfully turned a blind eye to the abuse.

                                                  12
Court infers this to be an allegation that Chief Smith was the City’s policymaker, and

that the City is therefore culpable for Chief Smith’s decision not to supervise or train

Officer Irwin. Thus, Plaintiff’s § 1983 claim against the City survives for the same

reasons the Court did not dismiss Plaintiff’s claim against former Chief Smith

individually. Bryan Cty., 219 F.3d at 462. (“[T]he County, through its policymaker, is

culpable for purposes of § 1983 for its choice not to train [the offending officer] (and

not to provide proper supervision for him).”). Chief Smith may not in fact be the City’s

policymaker. That determination will have to be made at the summary judgment

stage—if it is not resolved by stipulation between the parties. Whomever the relevant

policymaker may be, Plaintiff’s burden will be to demonstrate that the policymaker

implemented a policy of not supervising or training.

       V.     PRESCRIPTION OF PLAINTIFFS’ STATE LAW CLAIMS

       Against Officer Irwin, Ms. Sherman also brings an intentional tort claim for

his alleged sexual assaults, as well as a claim for intentional infliction of emotional

distress (“IIED”). Mr. Sherman has brought a claim against Officer Irwin for loss of

consortium. In their reply brief, Defendants presume, “based on the wording of the

Plaintiff’s Original Complaint, that these state claims . . . are directed only at Officer

Irwin, the perpetrator of the alleged sexual assault, rather than either Slidell or

former Chief Smith.” 32 However, it appears to the Court that Plaintiffs assert that

the City is liable under state law by virtue of a respondeat superior theory, 33 and



32(Rec. Doc. 39 at 3).
33The Court dismissed with prejudice any claims brought pursuant to § 1983 that were premised
under a theory of vicarious liability. They are not pending before the Court.

                                             13
Defendants did argue in their first motion to dismiss that these IIED and consortium

claims are time-barred based on the general 1-year prescription period for delictual

actions. 34 This Court agreed with Defendants in part and dismissed Plaintiffs’ IIED

and consortium claims for conduct occurring before April 26, 2016. The Court noted,

though, that the “Defendants had not challenged the timeliness of Ms. Sherman’s

state claims for sexual assault, which is governed by a three-year prescriptive period

pursuant to Louisiana Civil Code Article 3496.2.” 35 Thus, the Court did not find Ms.

Sherman sexual assault claims against Officer Irwin to be time-barred whatsoever;

they remain pending before the Court.

          However, Ms. Sherman appears to argue that this Court was incorrect to apply

a one-year limitations period to any of Plaintiffs’ state law claims; instead, the Court

should have applied the three-year period described in article La. Civ. Code art.

3496.2. That article provides:

          A delictual action against a person for any act of sexual assault, as
          defined in R.S. 46:2184, is subject to a liberative prescription of three
          years. This prescription commences to run from the day the injury or
          damage is sustained or the day the victim is notified of the identity of
          the offender by law enforcement or a judicial agency, whichever is later.

Article 3496.2 is new. To this Court’s knowledge, no court has decided whether this

more specific prescription period should apply to IIED or consortium claims that are

based on an underlying act of sexual assault. Defendants argue that this Court should

again employ the general one-year prescriptive period because Plaintiffs provide no

explanation for why the longer period should apply to the claims asserted against the


34   La. Civ. Code art. 3492.
35   (Rec. Doc. 27 at 17).

                                             14
City. Plaintiffs need not do so. The “party pleading prescription bears the burden of

proving it.” Caronna v. Curry, 473 So. 2d 355, 356 (La. App. 5th Cir. 1985) (quoting

City of New Orleans v. Century Management, Inc., 442 So.2d 831 (La. App. 4th Cir.

1983)). Given the plain language of article 3496.2, the Plaintiffs’ position that it

provides the governing limitations period for their state law claims brought on the

basis of an “act of sexual assault” is at least reasonable. Defendants may challenge

that premise at summary judgment by fully briefing a contrary position.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that the Motion is GRANTED in part.

Plaintiff’s § 1983 claims against former Chief Smith in his official capacity are

DISMISSED without prejudice as duplicative. Plaintiff’s § 1983 claims against

former Chief Smith individually and the City for conduct arising before April 26,

2016, are DISMISSED with prejudice as prescribed.

      IT IS FURTHER ORDERED that the Motion is DENIED as it regards

Plaintiff’s § 1983 claims for the alleged injuries she suffered after April 26, 2016,

because the City and former Chief Smith individually failed to train or supervise

Officer Irwin. The Plaintiffs’ state law claims shall likewise be maintained,

Defendants having failed to prove they are prescribed.

      New Orleans, Louisiana, this 18th day of January, 2019.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE

                                         15
